Beck, J.
(After stating the facts.) The statement of facts sets forth the entire charge of the court below covering- the question of *88the effect of agreement between coterminous landowners upon a dividing line, and of acquiescence for a period of seven years in a line between the owners of contiguous lots. Several portions of this charge were excepted to in the motion for a new trial. But considered as a whole, the charge fully and fairly submitted the issues to the jury and correctly stated the principles of law applicable thereto. It is unnecessary to discuss the exceptions made. The principles of law involved in the case are fully and elaborately discussed in the cases of Osteen v. Wynn, 131 Ga. 209 (62 S. E. 37, 127 Am. St. R. 212), and Farr v. Woolfolk, 118 Ga. 277 (45 S. E. 230). The evidence authorized the verdict, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur.